Citation Nr: 0801186	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 2, 2001, for 
an award of service connection and the assignment of a 70 
percent disability rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which granted service-
connection for PTSD and assigned an effective date of August 
2, 2001.


FINDINGS OF FACT

1.  On August 2, 2001, a claim for service connection for 
PTSD was received by the RO.  

2.  The veteran was diagnosed with PTSD at a VA examination 
dated in May 2004.

3.  In January 2005, the RO granted service connection for 
PTSD effective August 2, 2001.

4.  There is no evidence showing that the veteran filed a 
claim for PTSD within one year of discharge from active 
service.  Also, there is no medical evidence of PTSD within 
one year of discharge to substantiate an informal claim for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 2001 
for the grant of service connection and the assignment of a 
70 percent disability rating for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110(b)(2) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.114, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  After examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required with regard to his earlier effective date 
claim.

There is, by law, no additional new and relevant evidence to 
be obtained with a claim for an earlier effective date 
involving a grant of service connection.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); 38 C.F.R. § 3.400 (o)(2) 
(2007).  Resolution of the claim turn on the Board's 
application of the relevant law and regulations governing 
effective dates for service connection and the evidence 
already associated with the claims file, in particular, the 
medical records showing treatment for the disability in 
question and the date the claim for compensation was 
received.  See 38 C.F.R. § 3.400(a).  In other words, there 
is no medical opinion that would affect adjudication of the 
claim.  Consequently, the Board finds that VA did not have a 
duty to assist that was unmet.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

The veteran was advised, in an April 2004 VA notice letter, 
of what evidence VA had received and was responsible for 
obtaining, informed her of what records VA would make 
reasonable efforts to obtain, and informed her of what 
evidence she needed to provide to substantiate her service 
connection claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided regarding service 
connection was legally sufficient, VA's duty to notify in 
this case has been satisfied.

The Board finds that no further VA notice is therefore 
required with respect to the veteran's earlier effective date 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

As an initial matter, the Board notes that the veteran has 
characterized her service connection claim for PTSD as a 
reopened claim.  However, such is not the case.  In May 1996, 
the veteran first filed for entitlement to service connection 
for depression.  In January 1999, her claim for a dysthymic 
disorder was denied by the Board for the lack of medical 
evidence linking dysthymic disorder to service.  The Board's 
January 1999 decision became final.  It was not until August 
2001 did the RO first received the veteran's service 
connection claim for PTSD.  This claim was denied by the RO 
in January 2002 due to the lack of a medical nexus.  The 
veteran timely perfected her appeal against the denial of 
service connection for PTSD.  In December 2003, the Board 
remanded the veteran's service connection claim for PTSD for 
a VA examination.  As a result, in May 2004, the veteran was 
diagnosed with PTSD by a VA examiner.  Following the 
diagnosis, in January 2005, the RO granted service connection 
for PTSD and assigned a 70 percent rating, effective August 
2, 2001.  Still, the veteran contends that the effective date 
of her PTSD should be effective prior to August 2, 2001, 
corresponding to when she first filed for service connection 
for depression in May 1996.  The veteran has not claimed that 
there was clear and unmistakable error in the previous 
decision.

VA law provides that the effective date of an evaluation and 
award of compensation for a service connection claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  If the claim is 
received within one year after separation from service, then, 
the effective date of a grant of disability compensation 
based on service connection is the day following separation 
from active service or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2)(i).  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Benefits are generally awarded based 
on the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2007). 

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2007).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  

An "informal claim" is any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157(b) (2007).  Under that provision, the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

The veteran's claims file contains service medical records, 
VA and private treatment records, a VA examination, and lay 
statements.  

The veteran was discharged from the military in September 
1983.  During service, in January 1979, she was treated for 
situational depression with acute anxiety reaction after 
having had a miscarriage.  However, her separation 
examination report dated in September 1983 does not show 
complaints or diagnosis of PTSD.  The veteran was found 
clinically normal for her mental health upon discharge.

In July 1996, the veteran underwent a VA psychiatric 
examination, where she reported being depressed.  The VA 
examiner provided a diagnosis of dysthymic disorder, without 
a medical nexus opinion linking the disorder to service.  A 
diagnosis of PTSD was never given.

The veteran's earliest medical treatment records are from the 
Jefferson Comprehensive Care Clinic between May 1984 and 
December 1995.  However, these treatment records do not 
contain any complaints of or treatment for a psychiatric 
condition.  Likewise, VA treatment records from a VA medical 
center (VAMC) in Little Rock, Arkansas, do not reflect a 
diagnosis of PTSD.  The veteran's earliest diagnosis of PTSD 
is from her VA examination dated in May 2004, approximately 
21 years after her discharge from service.

Further, medical evidence show that the veteran was not 
diagnosed with PTSD until May 2004, after she filed her 
claim.  The claims file is devoid of treatment records or any 
other form of intent to file a claim for PTSD within one year 
of the veteran's discharge from service.  Based on the above 
evidence, the Board finds that there is no medical or other 
evidence that would support an informal claim within one year 
of discharge and, thus, the effective date is the date of 
receipt of the claim, or the date that entitlement arose, 
whichever is later.  In the present case, the veteran's 
diagnosis of PTSD and her entitlement arose after her claim 
was received in August 2001.  It follows that 38 C.F.R. 
§§ 3.114 and 38 C.F.R. § 3.400 do not provide for an 
effective date prior to August 2, 2001.  Given the foregoing 
and the fact that the veteran did not file a claim for 
service connection for the issue on appeal within one year 
after separation from service, an effective date for service 
connection for PTSD prior to August 2, 2001 must be denied.  
Id.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because she believes that 
her original claim for depression dates back to before August 
2, 2001.  But the Board is constrained from assigning an 
earlier effective date.  No such provisions exist which, upon 
application to the facts in this case, would result in 
assignment of an effective date prior to August 2, 2001.  As 
a result, the Board finds that the grant of service 
connection for PTSD was proper effective August 2, 2001, as 
the criteria for assignment of an earlier effective date have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.400, 
3.816.


ORDER

An effective date prior to August 2, 2001, for an award of 
service connection and the assignment of a 70 percent 
disability rating for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


